DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 6/21/2021 has been entered. Claims 1-5 and 14-15 remain pending in the application. Claims 1, 5, and 14-15 have been amended, claims 6-13 have been cancelled, and no additional claims have been added. Additionally, Applicant’s amendments to the independent claim 1, dependent claims 5, and specification overcome the 35 U.S.C. 102 rejection, 35 U.S.C. 112(b), and objections, respectively, previously set forth in the Non-Final Office Action mailed 2/22/2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Objections
Claim 14 objected to because of the following informality:  in line 10, “wherein the baffle includes central plate portion…” should read “wherein the baffle includes a central plate portion…” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ricord et al. (US7690375B2), hereinafter Ricord, in view of Jones et al. (US4895137A), hereinafter Jones.
Regarding claim 1, Ricord teaches (Fig. 1) a fryer unit (Column 1, line 13), comprising: 
a fryer vat (frypot 95) defining a volume for receiving oil to be heated for cooking (Column 6, line 35 “…the cooking oil medium in frypot 95…”); 
a heating system for heating oil in the volume (Column 1, lines 13-16), the heating system including at least one gaseous fuel burner (burners 10) and at least one heat exchange tube (tube 70), the heat exchange tube (tube 70) passing through the volume (frypot 95) such that an external surface of the heat exchange tube (tube 70) will be in contact with oil in the volume (frypot 95), the heat exchange tube (tube 70) defining an internal passage through which heated combustion gases of the gaseous fuel burner (burners 10) can pass (Column 6, lines 40-48), and a baffle (baffle 80) within the internal passage for enhancing heat transfer from the combustion gases to the external surface of the heat exchange tube (tube 70) (Column 6, lines 24-28), 
wherein the baffle (baffle 80) includes (Fig. 12) a central plate portion defining a plurality of plate through openings (openings 81) spaced apart axially along the central plate portion (Column 6, lines 12-14), 
wherein each one of a multiplicity of the plate through openings (openings 81) includes at least one associated fin (fins 82) that extends laterally and rearwardly from a front edge of the plate through opening (openings 81) (Column 6, lines 17-19).
Ricord does not teach that each fin includes multiple fin through openings.
Jones teaches (Fig. 1) a fryer unit (fryer 10) (Column 2, lines 36-39) comprising a baffle (baffle assembly 40) within a heat exchange tube (tube 20) (Column 2, lines 61-63), the baffle (baffle assembly 40) comprising (Fig. 3) a plate (plate member 42) folded into a V-shape producing two fins, each fin including multiple fin through openings (perforations 44) (Column 2, lines 64-67). Jones teaches that 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ricord to incorporate the teachings of Jones to include that each fin includes multiple fin through openings. Doing so would substantially increase the heating efficiency of the combustion gases flowing through the heat exchanger tube.
Regarding claim 2, Ricord further teaches (Fig. 2) that the heat exchange tube (tube 70) extends from a front side of the fryer vat (frypot 95) to a rear side of the fryer vat (frypot 95) (Column 2, lines 10-11), and the baffle (baffle 80) is within the heat exchange tube (Column 6, lines 24-28). Ricord does not explicitly teach that the baffle is inserted from a rear of the heat exchange tube.
In product-by-process claim limitations, as in claim limitation that the baffle is inserted from a rear of the heat exchange tube, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). This limitation is based upon how the structure is assembled and not in a difference of the structure itself as claimed. Further, it would be obvious to one of ordinary skill in the art to have the heat exchange tube extend from the front side of the fryer vat to a rear side of the fryer vat for the purpose of easy access for repair since the structure of Ricord is capable of the limitations.
Regarding claim 3, Ricord further teaches (Fig. 12) at least one finger or flange (rear locating tab 83) at a rear of the baffle (baffle 80) catches a rear side of the heat exchange tube (tube 70) to axially position the baffle (baffle 80) within the heat exchange tube (tube 70) (Column 6, lines 29-32).
claim 4, Ricord further teaches (Fig. 12) at least one finger or flange of the baffle (baffle 80) engages a front edge of the heat exchange tube (tube 70) to secure the baffle within the heat exchange tube (tube 70) (Column 6, lines 29-32).
Claims 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ricord in view of Jones, further in view of Savage et al. (US6196118B1), hereinafter Savage.
Regarding claim 5, the combination of Ricord and Jones teaches all of the elements of the current invention as described above except that the baffle is configured such that combustion gas flow through the heat exchange tube spirals along at least a portion of the heat exchange tube.
Savage teaches (Fig. 6A) a baffle system for a deep fat fryer, wherein a baffle (baffle plate 34) is configured such that combustion gas flow through the heat exchange tube (heat tube 24) spirals along at least a portion of the heat exchange tube (heat tube 24) (Column 4, lines 28-38). Savage teaches configuring the baffle such that combustion gas flow through the heat exchange tube spirals along at least a portion of the heat exchange tube as it improves heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube (Column 4, lines 34-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Ricord and Jones to incorporate the teachings of Savage to include that the baffle is configured such that combustion gas flow through the heat exchange tube spirals along at least a portion of the heat exchange tube. Doing so would improve heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube.
Regarding claim 14, Ricord teaches (Fig. 1) a fryer unit (Column 1, line 13), comprising: 
a fryer vat (frypot 95) defining a volume for receiving oil to be heated for cooking (Column 6, line 35 “…the cooking oil medium in frypot 95…”); 

wherein the baffle (baffle 80) includes (Fig. 12) a central plate portion defining a plurality of through openings (openings 81) spaced apart axially along the central plate portion (Column 6, lines 12-14), 
wherein the baffle (baffle 80) includes a plurality of fins (fins 82), wherein each opening (openings 81) includes at least one associated fin (fins 82) that extends laterally and rearwardly from a front edge of the opening (openings 81) (Column 6, lines 17-19), wherein the fins cause a primary flow of combustion gases to move laterally back and forth through the openings as the combustion gases travel along the central plate portion, wherein each fin includes multiple through openings.
Ricord does not teach that the fins cause a primary flow of combustion gases to move laterally back and forth through the openings as the combustion gases travel along the central plate portion, wherein each fin includes multiple through openings.
Jones teaches (Fig. 1) a fryer unit (fryer 10) (Column 2, lines 36-39) comprising a baffle (baffle assembly 40) within a heat exchange tube (tube 20) (Column 2, lines 61-63), the baffle (baffle assembly 40) comprising (Fig. 3) a plate (plate member 42) folded into two fins, each fin including multiple fin through openings (perforations 44) (Column 2, lines 64-67). Jones teaches that each fin includes multiple fin through openings so that, when the combustion gases flow through the openings, the fin is heated 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ricord to incorporate the teachings of Jones to include that each fin includes multiple fin through openings. Doing so would substantially increase the heating efficiency of the combustion gases flowing through the heat exchanger tube.
Jones does not teach that the fins cause a primary flow of combustion gases to move laterally back and forth through the openings as the combustion gases travel along the central plate portion.
Savage teaches (Fig. 6A) that the fins (wings 50) cause a primary flow of combustion gases to move in a swirling pattern, thus laterally back and forth, through the openings (openings 46 in rows 48, 48’, 48” and openings 57 and 59) as the combustion gases travel along the central plate portion (plate 34) (Column 4, lines 28-38). Savage teaches a laterally moving flow of combustion gases caused by the fins as it improves heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube (Column 4, lines 34-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the combination of Ricord and Jones to incorporate the teachings of Savage to include that the fins cause a primary flow of combustion gases to move laterally back and forth through the openings as the combustion gases travel along the central plate portion. Doing so would improve heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube.
Regarding claim 15, the combination of Ricord, Jones, and Savage teaches all of the elements of the current invention as described above. Ricord in view of Jones does not teach that the fins cause the 
Savage further teaches (Fig. 6A) that the fins (wings 50) cause the primary flow of combustion gases to move in a swirling pattern, thus repeatedly up and down, as the combustion gases travel along the central plate portion (plate 34) (Column 4, lines 28-38). Savage teaches that the fins cause the primary flow of combustion gases to move repeatedly up and down as the combustion gases travel along the central plate portion as it improves heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube (Column 4, lines 34-38).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Ricord, Jones, and Savage to further incorporate the teachings of Savage to include that the fins cause the primary flow of combustion gases to move repeatedly up and down as the combustion gases travel along the central plate portion. Doing so would improve heat transfer from the products of combustion to the walls of the heat exchange tube by directly radiating heat towards the sides of the tube.
Response to Arguments
Applicant’s arguments filed on 6/21/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the combination of prior art, but this was not specific to the rejection as currently made. As such, while considered, arguments do not overcome or fully apply to the rejection as made and are thus moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 








/RACHEL R RIZZO/Examiner, Art Unit 3761         

/JOEL M ATTEY/Primary Examiner, Art Unit 3763